Citation Nr: 0300550	
Decision Date: 01/10/03    Archive Date: 01/28/03

DOCKET NO.  02-01 449	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUE

Entitlement to a compensable rating for residuals of 
fracture, right fifth metacarpal.


REPRESENTATION

Appellant represented by:	South Dakota Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

M. L. Kane, Senior Counsel


INTRODUCTION

The veteran had active military service from January 1966 
to January 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2001 rating decision of 
the Department of Veterans Affairs (VA) Regional Office 
(RO) in Sioux Falls, South Dakota, which denied the above 
claim.

In his substantive appeal, the veteran requested a hearing 
before the Board.  However, in March 2002, he had an 
informal conference with a Decision Review Officer (DRO) 
at the RO, and he withdrew his request for a formal 
hearing.  See M21-1, Part IV, Chapter 35.


FINDING OF FACT

The veteran's residuals of fracture of the right fifth 
metacarpal consist of subjective complaints of pain with 
use.  Any other symptomatology or functional loss is not 
the result of the service-connected disorder.


CONCLUSION OF LAW

The criteria for a compensable disability rating for 
residuals of fracture, right fifth metacarpal, have not 
been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 
5227 (2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5227 and 
5230, as amended by 67 Fed. Reg. 48784-48787 (July 26, 
2002).  



REASONS AND BASES FOR FINDING AND CONCLUSION

A.  Duty to Assist

VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  There has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into 
law the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty 
to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

First, VA has a duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102 
and 5103 (West Supp. 2002); 38 C.F.R. § 3.159(b) (2002).  
Information means non-evidentiary facts, such as the 
claimant's address and Social Security number or the name 
and address of a medical care provider who may have 
evidence pertinent to the claim.  See 66 Fed. Reg. 45620, 
45630 (August 29, 2001); 38 C.F.R. § 3.159(a)(5) (2002).  
Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West Supp. 2002); 38 C.F.R. § 3.159(c) (2002).  

With respect to VA's duty to notify, the rating decision 
on appeal, as well as the statement of the case (SOC) and 
supplemental statements of the case (SSOCs), together have 
adequately informed the veteran of the types of evidence 
needed to substantiate his claim.  Furthermore, in April 
2001, the RO sent a letter to the veteran pursuant to the 
VCAA, which asked him to submit certain information.  In 
accordance with the requirements of the VCAA, the April 
2001 letter informed the veteran what evidence and 
information VA would be obtaining.  The letter explained 
that VA would make reasonable efforts to help him get 
evidence such as medical records, employment records, 
etc., but that he was responsible for providing sufficient 
information to VA to identify the custodian of any 
records.  He was also asked to provide specific 
information and evidence needed in his case.  For example, 
he was asked to submit information as to where he had 
received treatment for his service-connected condition.  A 
letter was also sent requesting treatment information in 
February 2001.  In response, the veteran asked the RO to 
obtain his VA treatment records, and this was done.  
Therefore, the Board finds that the Department's duty to 
notify has been fully satisfied.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

With respect to VA's duty to assist the veteran, all 
medical records referenced by the veteran have been 
obtained.  The RO obtained his VA treatment records.  The 
Board notes that the veteran submitted a statement from 
Schramm Medical Clinic in support of his claim.  However, 
there is no indication in the record that the physician 
that completed the letter had rendered any treatment to 
the veteran for his service-connected condition other than 
that which was reported in the letter.  The letter 
describes the veteran's complaints and the objective 
findings from examination, so no additional purpose would 
be served by requesting actual treatment records.  The 
veteran has not referenced any unobtained evidence that 
might aid his claim or that might be pertinent to his 
claim. 

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
claimant.  Where the evidence of record does not reflect 
the current state of the claimant's disability, a VA 
examination must be conducted.  Reexamination will be 
requested whenever VA determines that there is a need to 
verify either the continued existence or the current 
severity of a disability.  38 C.F.R. § 3.327(a).  
Generally, reexaminations are required if it is likely 
that a disability has improved, if the evidence indicates 
that there has been a material change in a disability, or 
if the current rating may be incorrect.  Id.

The RO provided the veteran an appropriate VA examination 
in 2001.  There is no objective evidence indicating that 
there has been a material change in the severity of his 
service-connected condition since he was last examined.  
There are no records suggesting an increase in disability 
has occurred as compared to the last VA examination 
findings.  The Board concludes there is sufficient 
evidence to rate the service-connected condition fairly.  
See also VAOPGCPREC 11-95 (the duty to assist does not 
require that a claim be remanded solely because of the 
passage of time since an otherwise adequate VA examination 
was conducted).

The Board finds that VA has done everything reasonably 
possible to assist the veteran.  In the circumstances of 
this case, additional efforts to assist him in accordance 
with the VCAA would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; 
such adherence would result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties 
to inform and assist the veteran at every stage of this 
case.  

B.  Legal Analysis

The Board has reviewed all the evidence of record, with 
particular emphasis on the recent evidence, which consists 
of the veteran's contentions; the report of VA examination 
conducted in 2001; VA records for outpatient treatment in 
2000 and 2001; and a statement from Melanie Schramm, D.O., 
at the Schramm Medical Clinic.  Although the Board has an 
obligation to provide adequate reasons and bases 
supporting this decision, it is not required to discuss 
each and every piece of evidence in a case.  The Board 
will summarize the relevant evidence where appropriate. 

Disability ratings are intended to compensate impairment 
in earning capacity due to a service-connected disorder.  
38 U.S.C.A. § 1155.  Separate diagnostic codes identify 
the various disabilities.  Id.  Although the evaluation of 
a service-connected disorder requires a review of the 
veteran's entire medical history regarding that disorder, 
the primary concern in a claim for an increased evaluation 
for a service-connected disorder is the current level of 
disability.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

It is also necessary to evaluate the disability from the 
point of view of the veteran working or seeking work, 
38 C.F.R. § 4.2, and to resolve any reasonable doubt 
regarding the extent of the disability in the veteran's 
favor.  38 C.F.R. § 4.3.  If there is a question as to 
which evaluation to apply to the veteran's disability, the 
higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

The veteran's service-connected disorder is evaluated 
under Diagnostic Code 5227.  During the pendency of this 
appeal, regulatory changes amended the VA Schedule for 
Rating Disabilities, 38 C.F.R. Part 4 (2002), including, 
effective August 26, 2002, the rating criteria for 
evaluating impairment of a single finger.  See 67 Fed. 
Reg. 48784-48787 (July 26, 2002).  

When a law or regulation changes after a claim has been 
filed but before the administrative appeal process is 
concluded, VA must apply the regulatory version that is 
more favorable to the veteran.  Karnas v. Derwinski, 1 
Vet. App. 308, 312-13 (1991).  Therefore, the Board must 
evaluate the veteran's claim under both the old criteria 
in the VA Schedule for Rating Disabilities and the current 
regulations in order to ascertain which version is most 
favorable to his claim, if indeed one is more favorable 
than the other.  In a recent opinion, however, VA's Office 
of General Counsel determined that the amended rating 
criteria, if favorable to the claim, can be applied only 
for periods from and after the effective date of the 
regulatory change.  The Board can apply only the prior 
regulation to rate the veteran's disability for periods 
preceding the effective date of the regulatory change.  
See VAOPGCPREC 3-00.

In an October 2002 Supplemental Statement of the Case, the 
RO considered the new regulations, and the new rating 
criteria were provided to the veteran and his 
representative.  Therefore, there is no prejudice to the 
veteran by this Board decision.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  

The prior rating criteria provided a noncompensable 
disability rating under Diagnostic Code 5227 for ankylosis 
of any finger other than the thumb, index finger, or 
middle finger.  A noncompensable disability rating was the 
only schedular rating available for this disorder.  
However, the schedule indicated that extremely unfavorable 
ankylosis would be rated as amputation under Diagnostic 
Codes 5152 through 5156.  In order to classify the 
severity of ankylosis and limitation of motion of the 
fifth finger, it is necessary to evaluate whether motion 
is possible to within two inches (5.1 centimeters) of the 
median transverse fold of the palm.  See 38 C.F.R. § 4.71 
and 4.71a, Multiple Fingers: Favorable Ankylosis (2002).  
If the veteran is able to do so, the rating will be for 
favorable ankylosis, otherwise unfavorable.

The new rating criteria provide a noncompensable 
evaluation for ankylosis of the little finger, whether it 
is favorable or unfavorable.  38 C.F.R. § 4.71a, 
Diagnostic Code 5227, as amended by 67 Fed. Reg. 48784-
48787 (July 26, 2002).  Again, a noncompensable rating is 
the only schedular rating available for this disorder.  
The rating schedule indicates that VA can also consider 
whether evaluation as amputation is warranted and whether 
an additional evaluation is warranted for resulting 
limitation of motion of other digits or interference with 
overall function of the hand.  Id.  

For the little finger (digit V), zero degrees of flexion 
represents the finger fully extended, making a straight 
line with the rest of the hand.  The position of function 
of the hand is with the wrist dorsiflexed 20 to 30 
degrees, the metacarpophalangeal and proximal 
interphalangeal joints flexed to 30 degrees, and the thumb 
(digit I) abducted and rotated so that the thumb pad faces 
the finger pads.  Only joints in these positions are 
considered to be in favorable position.  For digits II 
through V, the metacarpophalangeal joint has a range of 
zero to 90 degrees of flexion, the proximal 
interphalangeal joint has a range of zero to 100 degrees 
of flexion, and the distal (terminal) interphalangeal 
joint has a range of zero to 70 or 80 degrees of flexion.  
See 38 C.F.R. § 4.71a, Table "Evaluation of Ankylosis or 
Limitation of Motion of Single or Multiple Digits of the 
Hand."

The new rating criteria also provide evaluations for 
limitation of motion of fingers.  For the little finger, 
the only schedular rating provided is a noncompensable 
rating for any degree of limitation of motion, whether it 
affects the minor or the major hand.  38 C.F.R. § 4.71a, 
Diagnostic Code 5230, as added by 67 Fed. Reg. 48784-48787 
(July 26, 2002).  Motion of the thumb and fingers should 
be described by appropriate reference to the joints whose 
movement is limited, with a statement as to how near, in 
centimeters, the tip of the thumb can approximate the 
fingers, or how near the tips of the fingers can 
approximate the proximal transverse crease of palm.  
38 C.F.R. § 4.71, as amended by 67 Fed. Reg. 48784-48787 
(July 26, 2002).

The veteran's service medical records show that he 
sustained a fracture of the head of the right fifth 
metacarpal.  He has filed a claim for a compensable 
rating, arguing that he has pain in the right little 
finger, inability to bend that finger, and decreased 
strength in the right hand.

In this case, regardless of which criteria are used to 
evaluate the veteran's service-connected disorder, a 
compensable rating cannot be granted.  The prior rating 
criteria did not provide an evaluation for limitation of 
motion, and the new rating criteria only provide a 
noncompensable evaluation for any limitation of motion of 
the little finger, no matter how severe.  The veteran's 
right little finger is not ankylosed.  Ankylosis is 
"immobility and consolidation of a joint due to disease, 
injury, surgical procedure."  Lewis v. Derwinski, 3 Vet. 
App. 259 (1992) (citing Saunders Encyclopedia and 
Dictionary of Medicine, Nursing, and Allied Health at 68 
(4th ed. 1987)).  The veteran is clearly able to move the 
right little finger, and it is, therefore, not ankylosed.  
Regardless, favorable ankylosis would only warrant a 
noncompensable rating under the old and new rating 
criteria.  There is certainly no basis for finding the 
severity of the veteran's right little finger disability 
is equivalent to unfavorable ankylosis or amputation.  

More importantly, however, is the fact that the medical 
evidence does not demonstrate that any of the veteran's 
complaints are a result of the service-connected disorder.  
The in-service fracture was to the metacarpal - the 
knuckle - not to the finger itself.  The VA examiner in 
2001 stated that there are no identifiable residuals from 
this injury.  Rather, the veteran's complaints, and, in 
particular, flexion contractures and inability to make a 
fist, affect fingers other than the one injured during 
service.  The examiner noted the contractures are of 
genetic or developmental origin.  The letter submitted by 
Dr. Schramm does not show otherwise.  Dr. Schramm 
incorrectly stated that the veteran had injured his right 
hand during service, and she went on to discuss hand 
limitations.  Since there is no indication that the 
veteran injured his hand, as opposed to his knuckle, the 
opinion has little, if any, probative value.  Dr. Schramm 
also noted that the veteran has flexion deformities of the 
fourth and fifth digits of the right hand, supporting the 
VA examiner's opinion that these conditions are not 
related to the service injury since they affect more than 
the fifth finger.

Therefore, after review of the evidence of record, the 
Board finds that the evidence does not show that the 
criteria for a compensable disability rating have been 
met.  The medical evidence does not show that the veteran 
currently has residuals of the in-service injury, as 
opposed to other disorders that affect multiple fingers.  
Accordingly, the preponderance of the evidence is against 
assignment of a compensable disability rating under 
Diagnostic Code 5227.

The Board has considered whether a higher disability 
evaluation is warranted on the basis of functional loss 
due to pain or due to weakness, fatigability, 
incoordination, or pain on movement of a joint under 
38 C.F.R. §§ 4.40 and 4.45.  See also DeLuca v. Brown, 8 
Vet. App. 202 (1995).  Functional loss contemplates the 
inability of the body to perform the normal working 
movements of the body with normal excursion, strength, 
speed, coordination and endurance, and must be manifested 
by adequate evidence of disabling pathology, especially 
when it is due to pain.  38 C.F.R. § 4.40.  A part that 
becomes painful on use must be regarded as seriously 
disabled.  Id.; see also DeLuca.  The veteran has 
indicated that he has pain with use of the right fifth 
finger.

However, the medical evidence does not support the 
contention that he has limitation of motion and/or 
functional loss as a result of the service-connected 
disability.  Even accepting that he may have some residual 
pain from the in-service injury, the rating schedule does 
not require a separate rating for pain.  Spurgeon v. 
Brown, 10 Vet. App. 194 (1997).

The Board has considered the requirement of 38 C.F.R. 
§ 4.3 to resolve any reasonable doubt regarding the 
current level of the veteran's disability in his favor.  
However, the objective medical evidence does not create a 
reasonable doubt regarding the current level of his right 
fifth finger disability and whether that disability 
results from the service-connected condition.  As 
indicated above, the in-service injury did not affect the 
finger itself, and the current symptomatology and 
functional deficits are attributable to nonservice-
connected conditions.  Accordingly, the Board finds that 
the preponderance of the evidence is against assignment of 
a compensable disability rating for the veteran's service-
connected residuals of fracture, right fifth metacarpal, 
regardless of which rating criteria are used to evaluate 
his claim.  The Board has considered all other potentially 
applicable diagnostic codes, as discussed above. 










	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to a compensable rating for residuals of 
fracture, right fifth metacarpal, is denied.



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

